Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into as of June 9, 2004
(the “Execution Date”) between Joseph P. Micatrotto (“Executive”) and BUCA,
Inc., a Minnesota corporation (the “Company”) (collectively, the “Parties”).

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer pursuant to the terms of the Amended and Restated Employment
Agreement dated February 17, 1999, with various amendments thereto (the
“Employment Agreement”);

 

WHEREAS, Executive has resigned his employment with the Company effective May
10, 2004 (the “Effective Date”) and the Company has accepted his resignation
with the understanding that Executive would enter into this Agreement with the
Company on the terms and conditions set forth herein; and

 

WHEREAS, Executive and the Company mutually desire to provide terms for
Executive’s separation;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

 

1. Resignation

 

Executive has, as of the Effective Date, resigned each of his offices and
positions with the Company and its affiliates, including the positions of
President and Chief Executive Officer, Chairman of the Board, and Director.
Executive acknowledges that, consistent with the provisions of Sections 9(e) and
10 of the Employment Agreement, he is not entitled to any compensation for the
year 2004 apart from his base salary through the Effective Date less any amounts
otherwise payable to him as base salary during the period for which he was
entitled to and was receiving short-term disability pay prior to the Effective
Date.

 

2. Stock Options

 

Other than as set forth below, Executive does not hold any options or other
rights to acquire any shares of stock of the Company.

 

a. Stock Option Agreement (1997)

 

Executive currently holds vested employee stock options to acquire an aggregate
of 1,667 shares of the Company’s common stock (the “Vested Options”) pursuant to
the terms of the 1996 Stock Incentive Plan of Buca, Inc. and Affiliated
Companies (the “Stock Incentive Plan”) and the Stock Option Agreement between
Executive and the Company dated December 18, 1997.

 

- 1 -



--------------------------------------------------------------------------------

b. Non-Qualified Stock Option Agreements (1999 – 2003)

 

Executive currently holds vested employee stock options to acquire an aggregate
of 371,666 shares of the Company’s common stock (the “Vested Options”) pursuant
to the terms of the Stock Incentive Plan and Certain Non-Qualified Stock Option
Agreements between Executive and the Company with grant dates of February 15,
1999, April, 13, 2000, April 22, 2000, and May 29, 2003.

 

Executive has been issued unvested employee stock options to acquire an
aggregate of 95,000 shares of the Company’s common stock (the “Unvested
Options”) pursuant to the terms of the Stock Incentive Plan and certain
Non-Qualified Stock Option Agreements between Executive and the Company with
grant dates of February 15, 1999, April, 13, 2000, April 22, 2000, and May 29,
2003.

 

c. Determination of Executive’s Rights

 

Executive’s rights with respect to the above-described options shall be
determined in accordance with the applicable provisions of the Stock Incentive
Plan and the various Stock Option Agreements between Executive and the Company
in light of his resignation as of the Effective Date.

 

3. Key Employee Share Option Plan (“KEYSOP”)

 

Executive currently holds vested options, with a total vested market value, as
of May 17, 2004 of $510,042.78, to purchase Mutual Fund Shares from the Company
(the “Vested Portion”) pursuant to the terms of the Buca Key Employee Share
Option Plan (the “KEYSOP”) and the Vesting Option Agreement between Executive
and the Company with a grant date of January 3, 2002 (the “Vesting Option
Agreement”).

 

Executive currently holds unvested options, with a total market value, as of May
17, 2004, of $417,307.72, to purchase Mutual Fund Shares from the Company (the
“Unvested Portion”) pursuant to the terms of the KEYSOP and the Vesting Option
Agreement.

 

Executive’s rights with respect to the above-described KEYSOP options shall be
determined under the applicable provisions of the KEYSOP, the Vesting Option
Agreement and the Agreement for Waiver and Release of KEYSOP Benefits dated June
4, 2004 between the Parties.

 

4. Term Life Insurance Policies

 

a. Split-Dollar Insurance Policy, No. 0Y006493

 

Executive is the owner of an insurance policy on the life of Executive (“Policy
No. 0Y006493”) which was issued by New England Variable Life Insurance Company
and collaterally assigned to the Company. Executive and the Company agree that
the Company’s obligation to make premium payments to maintain Policy No.
0Y006493 ceased as of the Effective Date. As owner of Policy No. 0Y006493,
Executive may

 

- 2 -



--------------------------------------------------------------------------------

maintain the Policy for his own benefit by making any premium payments that
become due on or after the Effective Date. The Company will, as necessary,
assign any remaining right or interest it may have in Policy No. 0Y006493 to
Executive.

 

  b. Term Life Insurance Policy, No. 0Y076660

 

Executive is the owner of an insurance policy on the life of Executive with a
death benefit of $1,000,000, and with Executive’s wife as beneficiary (“Policy
No. 0Y076660”). Executive and the Company agree that Company’s obligation to
make premium payments to maintain Policy No. 0Y076660 ceased as of the Effective
Date. As owner of Policy No. 0Y076660, Executive may maintain the Policy by
making any premium payments that become due on or after the Effective Date. The
Company will, as necessary, assign any remaining right or interest it may have
in Policy No. 0Y076660 to Executive.

 

5. Retirement Savings Plan

 

The Retirement Savings Agreement (the “RSA”) between Executive and Company is
terminated as of the Effective Date. Executive’s rights with respect to his RSA
account shall be determined in accordance with the applicable provision of the
RSA in light of his resignation on the Effective Date.

 

6. Benefits Continuation (COBRA)

 

Company provided group medical, dental and life insurance coverage will
terminate as of May 31, 2004. Executive acknowledges that he has been informed
of his rights with respect to continuation of coverage as permitted by COBRA.

 

7. Company Property

 

Executive will return all Company property in his possession, including but not
limited to the 2003 Saturn VUE automobile, office equipment, and Company
business records or documents of any kind, within ten (10) business days
following the Execution Date. Executive shall coordinate the return of Company
property through Dan Skrypak, Controller of the Company.

 

8. Release of Claims by Executive

 

  a. In consideration of the premises and mutual understandings set forth in
this Agreement, Executive unconditionally releases and discharges the Company,
and all of its affiliates, predecessors, successors, parents, subsidiaries,
employees, officers, directors, agents, insurers, representatives, counsel,
shareholders, and all other persons, entities and corporations affiliated or
related with any of them (collectively referred to as “the Released Parties”)
from all liability for damages or claims or demands of any kind, whether known
or unknown, including but not limited to all claims for damages, losses, costs,
earnings, benefits, expenses or

 

- 3 -



--------------------------------------------------------------------------------

       attorneys’ fees arising out of any acts, decisions, or omissions
occurring prior to the Execution Date, including, but not limited to,
Executive’s employment with the Released Parties and his resignation from such
employment. Executive will not make a claim in any court based upon any act of,
or failure to act by the Released Parties during the time he worked for the
Released Parties. Claims released by Executive include, without limitation:

 

  i) discrimination or violation of civil rights (including but not limited to
any claims arising under the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Minnesota Human Rights Act, and any other applicable state anti-discrimination
or human rights statutes), arising under local, state or federal laws, or any
other claim for retaliation, discrimination, or harassment based on sex, race,
color, religion, age, national origin or ancestry, disability, or other
protected class status;

 

  ii) breach of contract, infliction of emotional distress, lack of good faith,
violation of public policy, invasion of privacy, defamation or any other state
or federal statutory or common law claims;

 

  iii) any claims Executive may have for wages, bonuses, commissions, penalties,
deferred compensation, stock, stock options, vacation pay, separation benefits,
negligence, emotional distress, improper discharge (based on contract, common
law, or statute, including any federal, state or local statute or ordinance
prohibiting discrimination or retaliation in employment), or any claims arising
under the Worker Adjustment and Retraining Notification Act, and any state or
local plant closing and/or mass layoff statute or ordinance; and

 

  iv) any assertion that the Released Parties acted wrongfully with respect to
Executive’s resignation from employment.

 

  b. Executive understands and agrees that the above list contains examples only
and may not contain all claims that Executive is releasing. By signing this
Agreement, Executive is releasing all claims against the Released Parties.
Executive also represents that he has not filed any claims against the Released
Parties and, to the full extent permitted by law, will not do so at any time
after signing this Agreement.

 

  c. Executive further agrees that, to the full extent permitted by law, he will
not institute any claim for damages, by charge or otherwise, nor otherwise
authorize any other party, governmental or otherwise, to institute any claim for
damages via administrative or legal proceedings against the Released Parties. If
Executive previously filed, files, or had filed on his behalf, a charge,
complaint, or action, he agrees that the premises and

 

- 4 -



--------------------------------------------------------------------------------

       benefits described in this Agreement are in complete satisfaction of any
and all claims in connection with such charge, complaint, or action and he
waives the right to money damages or other legal or equitable relief awarded by
any governmental agency or other entity related to any such claim.

 

  d. Notwithstanding the foregoing, the provisions of this Section 8 shall not
apply with respect to:

 

  (i) any rights of any kind which Executive may have under the terms of this
Agreement itself or under the terms of the plans referenced in Sections 2, 3, 4,
5 and 6 hereof; and

 

  (ii) Executive’s right to indemnification by the Company under the terms of
its bylaws and applicable law.

 

9. Release of Claims by Company

 

The Company unconditionally releases and discharges Executive, his agents,
insurers and representatives, from any and all claims, demands, actions,
liability, damages or rights of any kind arising out of or resulting from any
matter, fact or thing occurring prior to the Execution Date, including, without
limitation, Executive’s employment with Company and Executive’s resignation from
employment with the Company.

 

Notwithstanding the foregoing, the provisions of this Section 9 shall not apply
with respect to:

 

  a. rights of any kind which Company may have under the terms of this Agreement
itself or under the terms of the plans referenced in Sections 2, 3, 4, 5 and 6
hereof; and

 

  b. any act, decision or undertaking of Executive which was not disclosed to
the Company’s Board of Directors prior to the Execution Date.

 

10. Rescission/Revocation/Consideration Period

 

Executive may revoke (i.e., rescind) his release of claims insofar as it extends
to claims under the Age Discrimination in Employment Act of 1967 for any reason
within seven (7) days after signing this Agreement. Executive may revoke his
release of claims insofar as it extends to claims under the Minnesota Human
Rights Act for any reason within fifteen (15) days after signing this Agreement.
If Executive revokes such release(s), the Company may, at its option, nullify
this Agreement in its entirety.

 

To revoke such release(s), Executive must notify the Company in writing and hand
deliver (within the applicable rescission period) or mail the notice to Peter J.
Mihajlov, Chief Executive Officer. If Executive sends the notice of revocation
by mail, it must be: 1) postmarked within the applicable rescission period; 2)
properly addressed

 

- 5 -



--------------------------------------------------------------------------------

to Buca, Inc., 1300 Nicollet Mall, Suite 5003, Minneapolis, Minnesota 55403, and
3) sent by certified mail, return receipt requested.

 

The obligations undertaken by the Company in this Agreement shall not become
enforceable until Executive has returned the signed Agreement and the revocation
periods have expired.

 

This offer in this Agreement shall remain open for Executive’s acceptance for a
period of twenty-one (21) days after the date Executive receives it. Changes to
this Agreement, whether material or immaterial, will not restart this 21-day
consideration period. Executive has been advised to consult with legal counsel
of his choosing with respect to his entry into this Agreement.

 

11. No Admission

 

It is expressly understood that this Agreement does not constitute, nor shall it
be construed as, an admission by either of the Parties of any liability, fault,
or unlawful conduct whatsoever.

 

12. Cash Payment

 

As further consideration to the Company to resolve certain matters, Executive
shall make the following payments: (a) First, the sum of Four Hundred Seven
Thousand Thirty-One and 08/100 dollars ($407,031.08) to be paid by wire transfer
to the Company on the date hereof; and, (b) Second, the sum of One Hundred
Seventy-Five Thousand Dollars ($175,000.00) to be paid by wire transfer to the
Company, on or before June 30, 2004. The wire transfers shall be made to Wells
Fargo Bank, Routing No. 121000 248, Account No. 4100 171222. This Agreement
shall become binding on the Company only upon receipt by the Company of the
foregoing payments from Executive.

 

13. Title to Real Property

 

Executive shall take all actions, if any, necessary to insure that marketable
title to the real property known as Villa Sermenino located in the municipality
of Colle d’Elsa in the province of Tuscany, Italy is transferred to the Company.

 

14. Termination of Employment Agreement

 

Executive acknowledges that, notwithstanding his resignation, he continues to be
obligated by the applicable terms of Section 12 (“Confidentiality”) and Section
13 (“Covenant Not to Compete”) of the Employment Agreement. Subject to the
foregoing and to the performance of the obligations created in this Agreement,
the Employment Agreement shall be terminated as of the Execution Date. For the
avoidance of doubt, Executive acknowledges and agrees that such termination of
the Employment Agreement shall also cause a termination of any Company
obligation to supplement Executive’s long-term disability benefits such that the
only source of compensation to Executive after the date hereof with respect to
any long-term disability shall be that

 

- 6 -



--------------------------------------------------------------------------------

amount to which he is entitled under the terms of the Company’s Group Disability
Income Insurance Plan in effect on the date hereof.

 

15. Miscellaneous

 

  (a) Enforceability; Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law. The parties agree that the Confidentiality and Covenants
Not to Compete provisions from the Employment Agreement incorporated by
reference in Section 15 of this Agreement are fair and reasonable in light of
all of the facts and circumstances of the relationship between the Company and
Executive. However, the Company and Executive are aware that in certain
circumstances courts have refused to enforce certain restrictive covenants.
Therefore, in furtherance of, and not in derogation of the provisions hereof,
the Company and Executive agree that in the event a court should decline to
enforce those provisions as originally written, then those provisions shall be
deemed to be modified or reformed to restrict Executive’s activities to the
maximum extent as to time, geography and business scope which the court shall
find to be enforceable; provided, however, in no event shall those provisions be
deemed to be more restrictive to Executive than those expressly contained in the
Employment Agreement. Subject to the foregoing, to the extent that any provision
of this Agreement is held to be invalid, illegal or unenforceable under any
applicable law or rule, the validity, legality and enforceability of the other
provisions of this Agreement will not be affected or impaired thereby.

 

  (b) Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for damages resulting from any breach by Executive of the
Confidentiality and Covenant Not to Compete provisions. Accordingly, in the
event of any breach of such provisions, the Company shall (in addition to any
other remedies which it may have) be entitled to temporary and/or permanent
injunctive relief to enforce such provisions.

 

  (c) Other Payments or Benefits. Executive agrees that he is not eligible for
any other payments or benefits except for those expressly described in this
Agreement.

 

  (d) Successors and Assigns. This Agreement is personal to Executive and may
not be assigned by him without the written agreement of the Company. The rights
and obligations of this Agreement shall inure to the successors and assigns of
the Company.

 

  (e) Third Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.

 

- 7 -



--------------------------------------------------------------------------------

  (f) Governing Law/Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota. The parties agree that any
action relating to this Agreement shall be instituted and prosecuted in Hennepin
County, Minnesota. Executive and the Company hereby consent to submit to the
personal jurisdiction of such courts and agree not to bring any action relating
to this Agreement or Executive’s employment and/or separation from employment in
any court other than a court located in Hennepin County, Minnesota.

 

  (g) Entire Agreement. This Agreement, together with the Agreement for Waiver
and Release of KEYSOP Benefits dated June 4, 2004, contain the sole offer and
full Agreement between Executive and the Company relating to Executive’s
employment with the Company and his resignation from such employment and may not
be modified, altered, or changed in any way except by written instrument signed
by both parties. The parties agree that these two Agreements supersede and
terminate any and all other written and oral agreements and understandings
between the parties, including, but not limited to any such agreements and/or
understandings concerning termination or separation benefits Executive may
otherwise have been eligible for or entitled to from the Company.

 

  (h) Taxation and Withholding. Executive agrees that all federal and state
income, social security and other tax obligations resulting from the payment of
the amounts set forth in this Agreement are Executive’s sole and absolute
responsibility.

 

  (i) Acknowledgment of Reading and Understanding. By signing this Agreement,
the Executive acknowledges that he has read this Agreement, including the
release of claims contained in Section 8, and that he understands that the
release of claims is a full and final release of all claims he may have against
the Company and all the Released Parties. By signing, the Executive also
acknowledges and agrees that he has entered into this Agreement knowingly and
voluntarily.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

/s/ Joseph P. Micatrotto                        

Joseph P. Micatrotto

 

BUCA, INC.

 

By: Peter J. Mihajlov                            

 

Its: CEO                                                 

 

- 8 -